UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

 MARTHA AKERS,

                         Appellant,

                         v.                        Case No. 17-cv-1776 (CRC)

 1368 H STREET LLC,

                         Appellee.

                                     MEMORANDUM OPINION

       Pro se appellant Martha Akers noticed appeals from orders issued in two adversary

proceedings in the Bankruptcy Court against 1368 H Street, LLC.1 Pursuant to Federal Rule of

Bankruptcy Procedure 8018(a), her opening brief was initially due October 16, 2017, 30 days

after the docketing of the record. That day, Akers filed a motion for an extension of time. The

Court granted her motion, extended the deadline for her opening brief two weeks until November

3, 2017, and warned that no further extensions would be granted. See Minute Order (Oct. 20,

2017). Nonetheless, Akers filed a second request for an emergency stay because of medical

issues on November 3, 2017. The Court granted her another five-week extension—the period of

time the documentation for her motion stated she would need—moving her due date to

December 11, 2017, and again warned that this would be the last extension granted. See Minute

Order (Nov, 27, 2017).

       When Akers failed to timely file her opening brief, the Court issued an order on January

2, 2018, directing Akers to show cause in writing by January 19, 2018 as to why her case should



       1
         While the target of the appeals is not precisely clear from the rather inscrutable appeals
notice in the record, in this case it appears to challenge the Bankruptcy Court’s remand of an
eviction proceeding against appellee to the D.C. Superior Court.
not be dismissed. See Minute Order to Show Cause (Jan. 2, 2018). It reiterated this deadline to

Akers once more in a minute order issued on January 4, 2018 regarding an unrelated motion.

Akers has failed to either file her opening brief or otherwise respond to the Court’s order to show

cause.

         Under Bankruptcy Rule 8018(a)(4), if an appellant “fails to file a brief on time or within

an extended time authorized by the district court . . . the district court . . . after notice, may

dismiss the appeal on its own motion.” Prior to doing so, the Court must generally “provide

notice of the potential dismissal and an opportunity for the errant litigant to explain its conduct.”

English-Speaking Union v. Johnson, 353 F.3d 1013, 1022 (D.C. Cir. 2004).

         Pursuant to its authority under Rule 8018(a)(4), the Court will dismiss the appeals filed

by Akers of her adversary proceedings. Akers’ opening brief was due nearly two months ago, on

December 11, 2017, following two extensions by the Court. As required, the Court warned

Akers that the failure to file her opening brief or respond to the Court’s order—the deadline for

which to do so passed over a week ago—could result in dismissal. Akers neither filed her

opening brief nor otherwise responded to the Court’s order. Finally, the Court concludes that it

is in the interests of justice to dismiss this case. Akers’ failure to file her opening brief is part of

a larger pattern of failure to meet deadlines spanning several months rather than a slight delay or

basic procedural error.




                                                    2
       For the foregoing reasons, the Court will dismiss Akers’ case for failure to file any

opening brief, pursuant to Bankruptcy Rule 8018(a)(4). A separate Order will accompany this

memorandum opinion.




                                                            CHRISTOPHER R. COOPER
                                                            United States District Judge

Date: January 31, 2018




                                                3